DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 and 5 are objected to because of the following informalities:  The limitation “the user” in lines 3 and 6 respectively appears to be a typographical error of “a user”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  The limitation “the selected garment base” in lines 3 and 6 respectively appears to be a typographical error of “the selected jeans garment base”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  The limitation “jean base image” in lines 5 on page 42 appears to be a typographical error of “jeans base image”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  The limitation “the surface” in lines 2 appears to be a typographical error of “the outer surface”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  The limitation “the first material” in lines 3 appears to be a typographical error of “a first material”.  Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a laser input file" in line 13. It is not clear if this is intended to be a different laser input file or the same laser input file previously recited in line 3. As best understood for interpretation it is the same laser input file. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a laser " in line 3 on page 42. It is not clear if this is intended to be a different laser or the same laser previously recited in line 4 on page 41. As best understood for interpretation it is the same laser There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a pixel corresponding to the pixel location for the pattern mask " in line 15 on page 42. It is not clear if this is intended to be a different pixel or the same pixel previously recited in line 11 on page 42. As best understood for interpretation it is the same pixel.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a pixel at the pixel location for the second preview image" in line 17-18 on page 42. It is not clear if this is intended to be a different pixel or the same pixel previously recited in line 9 on page 42.  As best understood for examination it is the same pixel. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "a pixel corresponding to the pixel location" in lines 1-2. It is not clear if this is intended to be a different pixel or the same pixel previously recited in claim 1 and to which location the pixel location refers. As best understood by the examiner it is the pixels referring to the pixel locations for the pattern mask and the adjusted base image.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "a pixel corresponding to the pixel location for the pattern mask " in lines 9-10 on page 43. It is not clear if this is intended to be a different pixel or the same pixel previously recited in lines 4-5 on page 43. As best understood for interpretation it is the same pixel.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "a pixel at the pixel location for the preview image" in line 12-13 on page 43. It is not clear if this is intended to be a different pixel or the same pixel previously recited in line 4 on page 43.  As best understood for examination it is the same pixel. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "pixel corresponding to pixel location for the pattern mask " in lines 23 on page 43. It is not clear if this is intended to be a different pixel or the same pixel previously recited in lines 4-5 on page 43. As best understood for interpretation it is the same pixel.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "a laser to create a finishing pattern" in line 2. It is not clear if this is intended to be a different laser, and finishing patter or the same laser, and finishing pattern previously recited in lines 2-3 of claim 5. As best understood for interpretation it is the same laser and finishing pattern.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "an adjusted base image" in line 1. It is not clear if this is intended to be a different adjusted base image or the same adjusted base image as previously recited in claim 5. As best understood for interpretation the same adjusted based image from claim 5.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2, 3, 6-8, 10, 11, 13-20, 22 are rejected because they depend on a rejected claim.


Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Costin et al. (US 2005/0131571)(Hereinafter referred to as Costin).
Costin teaches a technique of visualizing simulated laser etched designs on jeans and purchasing jeans where they then proceed to laser etching (The user then selects a graphic to be formed on the denim. FIG. 6A shows the categories of graphics that can be selected. The user can select from text, Logos, wallpapers, graphics, or custom. Each selection brings up at least one other submenu, including further subcategories and/or choices. The text selection can bring up font and point menus, as described later herein. Logos can bring up a library of prestored logos, licensed from different sources, e.g., professional sports logos, science fiction theme or comic book logos, or the like. If any logo is licensed from a source that requires a fee for its use, then the fee is included within the price calculation as explained herein. Wallpapers allow the user to select different kinds of design to cover the entirety of the denim, e.g. simulated sandblast, or other custom designs for new designs on denim. These new designs are described in our provisional application Nos. 60/102,363 and 60/102,525, the disclosures of which are herewith incorporated by reference. Graphics can include any of a multitude of different libraries of images. FIG. 6A shows selecting graphics, and the user then gets a submenu to select from a menu of choices of the categories of graphic images to form on the denim. Any number of submenus can be displayed. For example, the selection of Agraphics@ in FIG. 6A might bring up the subcategories, Aircraft, animals, arrows, birds, borders, crests, designs, dinosaur, fish, flowers, horoscope, indian designs, local abrasion, ship, space, sports. For the example in FIG. 6A, the user has chosen Flowers.See paragraph [0036-0039])( FIG. 7 is the next element in the series, where the selected graphic is shown simulated on the jeans. The user can also modify the graphic and its location by dragging the graphic to a different location on the jeans, and/or dragging the edge of the image to enlarge or contract the image. See paragraph [0043])( Preferably the garment is formed by laser-etching the desired designs in the garment, as described in our copending applications Ser. Nos. 08/844,114 and 08/729,493. The central location can be regional or national. It preferably includes a numerical controlled laser system that can custom form apparel based on the specifications entered into the receiving computer from the remote computer over the data link. See paragraph [0049]).

Regarding claim 1, Costin is silent to the limitations “wherein a preview image generated by the garment previewing tool is a three- dimensional preview image of the jeans garment after a postlaser wash, simulated to have an appearance when worn by a person, and is rotatable in three dimensions to be viewed from an angle selected by the user, for a pixel at a pixel location of the second preview image, obtaining a first contribution for the pixel location of the second preview image by combining a first value for a pixel corresponding to the pixel location for the pattern mask and a pixel corresponding to the pixel location for the jeans base image, for the pixel at the pixel location of the second preview image, obtaining a second contribution at the pixel location for the second preview image by combining a second value for a pixel corresponding to the pixel location for the pattern mask and a pixel corresponding to the pixel location for the adjusted base image, combining the first contribution and second contribution to obtain a color value for a pixel at the pixel location for the second preview image, and displaying the color value for the pixel at the pixel location in the second preview image.” of claim 1 when read in light of the rest of the limitations in claim 1 and thus claim 1 contains allowable subject matter.

Regarding claim 5, Costin is silent to the limitations “wherein the preview image is a three- dimensional preview image of the jeans garment after a postlaser wash, simulated to have an appearance when worn by a person, and is rotatable in three dimensions to be viewed from an angle selected by the user, for a pixel at a pixel location of the preview image, obtaining a first contribution for the pixel location of the preview image by combining a first value for a pixel corresponding to the pixel location for the pattern mask and a pixel corresponding to the pixel location for the base image, for the pixel at the pixel location of the preview image, obtaining a second contribution at the pixel location for the preview image by combining a second value for a pixel corresponding to the pixel location for the pattern mask and a pixel corresponding to the pixel location for the adjusted base image, combining the first contribution and second contribution to obtain a color value for a pixel at the pixel location for the preview image, and displaying the generated preview image on the computer screen comprising the color value for the pixel at the pixel location” when read in light of the rest of the limitations in claim 5 and thus claim 5 contains allowable subject matter.

Claims 2-4 and 6-22 contain allowable subject matter because they depend on a claim containing allowable subject matter.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611